Citation Nr: 0402397	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-06 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran is entitled to service connection for 
Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
Hepatitis C.


FINDINGS OF FACT

1.  The veteran's service medical records show that, upon 
entry into the service, the veteran was negative for 
Hepatitis C.

2.  During active duty service, the veteran received direct 
percutaneous exposure to blood by getting a tattoo while in 
Honolulu, before departing to Vietnam.

3.  Upon separation from active duty service, the veteran's 
service medical records were negative for Hepatitis C.

4.  Recent VA examination revealed that the veteran has a 
current diagnosis of Hepatitis C.


CONCLUSION OF LAW

With reasonable doubt resolved in the veteran's favor, the 
veteran's current diagnosis of Hepatitis C was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5170 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Because of the favorable decision in this case, 
a failure by the Board to make a determination regarding 
whether the requirements for VCAA were properly applied, will 
result in harmless error to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran claims service connection for Hepatitis C, which 
he asserts, is a result of vaccines he received in the 
military, before traveling to Vietnam.  Service medical 
records are negative for Hepatitis C.

The veteran's service medical records show that upon entry 
into the Navy in 1968, he had one scar about the left 
shoulder.  At the point of separation from active duty 
service, the report of medical examination characterizes the 
scar as being located on the veteran's clavicle.  
Additionally, and relevant to this appeal, the report of 
medical examination also notes a tattoo of a devil on the 
veteran's left bicep.

The veteran's post-service VA and non-VA records show that he 
was diagnosed with Hepatitis C in 1997.  During a December 
2001 VA examination, the veteran revealed that he had his 
right arm tattooed while in Honolulu in 1968.

In a December 2001 examination, VA examiner indicated that 
the veteran's risk factors for Hepatitis C infection included 
intravenous drug use, tattooing and sexual intercourse with 
multiple partners while on active duty.  

The following are medically recognized risk factors for 
Hepatitis C: hemodialisys; organ transplant before 1992; 
transfusions of blood or blood products before 1992; 
accidental exposure to blood by healthcare workers; 
intravenous drug use or intranasal cocaine use; high risk 
sexual activity; other direct percutaneous (through the skin) 
exposure to blood such as by tattooing or piercing.  

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Notwithstanding the lack 
of a diagnosis in service, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
see also Cosman v. Principi, 3 Vet App. 503, 505 (1992).

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran is currently 
diagnosed with Hepatitis C, and has been since1997; the 
veteran's enlistment physical examination was silent for any 
tattoos on his body; his separation physical examination from 
active duty shows that the veteran had a tattoo of a devil on 
his right bicep; and records reflect the veteran's admission 
that he had his right arm tattooed in Honolulu, before 
departure to Vietnam.  Applying the benefit of the doubt rule 
to the veteran's case, there is a nexus, or link, between the 
veteran's current diagnosis of Hepatitis C and his active 
duty service, despite the fact that the service medical 
records do not reflect a diagnosis of Hepatitis C.  

More specifically, there exists a reasonable doubt that the 
tattoo received in active duty service is related to the 
veteran's current Hepatitis C infection.  That is, the 
evidence for and against the veteran's claim is equally 
balanced.

Subsequent to considering all of the evidence, if reasonable 
doubt arises regarding a determinative issue in a claim, the 
benefit of the doubt should be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must 
conclude that the veteran's Hepatitis C infection was 
incurred in service.

ORDER

Service connection for Hepatitis C is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

